Title: General Orders, 28 July 1780
From: Washington, George
To: 


					
						Head Quarters Pracaness Friday July 28th 1780.
						
							Parole . 
							Countersigns L, P.Watchword Attention
						
					
					[Officers] Of the Day Tomorrow[:] Lieutenant Colonel Stewart[,] Brigade Major McGowan
					The Army, except the Jersey Brigade, will march tomorrow morning by the Left in the following order Vizt[:] Stirling’s Division[,] Park of Artillery[,] Flying Hospital[,] Baggage of General Staff[,] Pennsylvania Division[,] Baggage of the Army in the order of the Brigades[,] Quarter Master General’s Stores[,] Commissary Generals Stores[,] Cavalry which will detach patroles on the parallel roads of the right Flank.
					The General will beat at two o Clock: the Assemble at half past two and the march will commence precisely at three: Guards as usual. The Quarter Master General will furnish the route. The General expects the strictest regularity will be maintain’d in the March.
					Maxwell’s Brigade will remain on its present ground ’till further orders: the 3d Jersey regiment will immediately join it.
					
						After Orders
						The Quarter Master General is providing the Complement of Waggons to Transport the Tents and baggage of the Troops, but should there be a deficiency, it is not to prevent the march of the troops; small Guards are to be left with what cannot be carried away to follow as soon as possible.
						Lieutenant Colonel Mentges will command the rear and Lieutenant Colonel Stewart the Advance Guard tomorrow.
						Lieutenant Colonel Harmar will take the Command of the 7th pennsylvania regiment with the rank he now holds for the present.
					
				